Following the opinion in Aktieselskabet Dampskibsselskabet Svendborg v. United States, 131 C. Cls. 399, and on defendant’s motion to dismiss plaintiffs’ first cause of action in all the cases and to dismiss the second cause of action in Cases Nos. 50463 to 50466, an opinion per curiam was filed in the cases named above as follows:

Per curiam:

These cases are before tbe court on defendant’s motion to dismiss plaintiffs’ first cause of action.
The issues are the same as those in the case of Aktieselskabet Dampskibsselskabet Svendborg v. United States, No. 50446, 131 C. Cls. 399; that is to say, whether or not the con*753tract agreed upon by tlie parties was accepted in settlement of plaintiffs’ claims for just compensation. In the Svendborg case we held that it was, and upon the basis of the decision in that case plaintiff’s first cause of action in these cases are dismissed.
In cases Nos. 50463 to 50466, defendant also moves to dismiss plaintiffs’ second cause of action, which also alleges the right to recover just compensation unlimited by the subsequent contracts, which we have held was in settlement of plaintiffs’ claims for just compensation.
For the reasons stated, plaintiffs’ second cause of action in cases Nos. 50463 to 50466 is also dismissed.
It is so ordered.